DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 21 is objected to because of the following informalities:  In claim 21, “wherein the wherein the” appears to be a typographic error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claims 14 and 16-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Vanderbush et al (US 8,100,263).

Regarding claim 14, Vanderbush discloses a method of maintaining sterility in an operating room environment, comprising: 
Providing, in an operating room environment (Col. 11,line 54-Col. 12, line 29), a substantially planar tray (Fig. 1, item 14) having at least a first surface (See annotated Fig. 3 below) and a second surface (See annotated Fig. 3 below), wherein the first surface has an indentation (Fig. 3, item 28) formed therein, and wherein the tray further comprises an interior cavity (Fig. 1, internal cavity is defined by first surface and second surface, annotated below. Internal cavity is surrounded by front wall 34, rear wall 36, and side walls 32a, 32b) defined by the first surface and the second surface; 
Covering the substantially planar tray with a bag (Fig. 1, item 12) (Col. 4, lines 45-60); 
 (Col. 4, lines 45-60, by vacuuming the air from the bag, the bag is form-fitted to the tray and the indentation); and 
Sealing the bag to envelope the tray (Col. 7, lines 26-52).

    PNG
    media_image1.png
    374
    679
    media_image1.png
    Greyscale


Regarding claim 16, Vanderbush discloses the method wherein each of the first surface and second surface comprise a plurality of holes (Col. 7, line 52-Col. 8, line 35) (Col. 10, line 42-Col. 11, line 16).

Regarding claim 17, Vanderbush discloses the method wherein the bag comprises a valve (Fig. 8, item 12b, 24) (Col. 10, line 42-Col. 11, line 16).

Regarding claim 18, Vanderbush discloses the method wherein the plurality of holes and the valve are configured to allow air to be vacuumed out of the cavity (Col. 7, line 52-Col. 8, line 35) (Col. 10, line 42-Col. 11, line 16).

Regarding claim 19, Vanderbush discloses the method wherein at least one of the first surface and the second surface comprise at least one hole (Col. 7, line 52-Col. 8, line 35, plurality of holes in the floor of the tray 14).

Regarding claim 20, Vanderbush discloses the method wherein the step of suctioning air from the bag comprises suctioning air out of the cavity through said at least one hole (Col. 7, line 52-Col. 8, line 35).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanderbush in view of Phillips (US 5,362,021).

Regarding claim 21, Vanderbush is silent about the method wherein the substantially planar tray is mounted to a frame member of a patient bed via a movable arm.
However, Phillips teaches a substantially planar tray (Fig. 1, item 40, 50) is mounted to a frame (Fig. 1, item 40) member of a patient bed (Fig. 1, item 11) via a movable arm (Fig. 2, item R2) (Col. 5, line 58-Col. 6, line 45).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Vanderbush and Phillips to modify the tray of Vanderbush to include the (Phillips, Col. 1, lines 7-21).

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive for the following reason:
Regarding Applicant’s argument that the tray of Vanderbush does not have an interior cavity, Examiner disagrees.  First and second surfaces of tray 14 of Vanderbush define the bottom of the interior cavity.  The side walls 32a, 32b, front wall 34, and rear wall 36 form the side of the interior cavity of Vanderbush.  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731